By the Court,
Ducker, C. J.:
This is an application by the relators for a writ of mandamus requiring the respondent, as secretary of state, to file in his office a certain instrument in writing, signed and acknowledged by relators and designated as articles of incorporation of “the Corporation Company.” It appears from the petition that relators propose to form a corporation having 25,000 shares of common stock without par value and 10,000 shares of preferred stock of the par value of $10 per share. In this respect the articles of incorporation read:
“That the amount of total authorized capital stock of the corporation is and shall be as follows: Twenty-five thousand (25,000) shares of common stock, which said stock shall be known and designated as common stock and be without par value; also ten thousand (10,000) shares of stock of the par value of ten ($10) dollars per share, or a total, authorized preferred stock of one hundred thousand ($100,000) dollars, which is and shall be preferred stock. The last-mentioned preferred stock shall confer the right to fixed cumulative preferred dividends at the rate of seven (7%) per cent per annum and the right to participate in the surplus profits of eách year ratably with the holders of the common stock, and the right on dissolution or winding up to repayment of capital of said preferred stock and any arrears of dividends in preference and priority to common stock, and to participate in a^y surplus assets which may remain after paying off the remainder of the capital pari passu with the common stock in proportion to the amount held.”
*200The question presented is whether, under the laws of this state, a corporation may be formed having capital stock with and without par value. The formation of corporations in this state, as to the essential matter to be set forth in the certificates of articles of incorporation, is governed by paragraph 4 of section 4 of “An act providing a general corporation law,” approved March 16, 1908, as amended to 1923. Stats. 1923, p. 370. This paragraph reads as follows:
“The amount of the * * * authorized capital stock of the corporation, which shall not be less than two thousand dollars; the number of shares into which the same is divided, and the par value of each share; the amount of subscribed capital stock with which it will commence business, which shall not be less than one thousand dollars; the amount actually subscribed and the amount actually paid up, if any, and if there be more than one class of stock created by the certificate of incorporation, a description of the different classes with the terms on which the respective classes of stock are created, and the amount of each class subscribed and the amount paid thereon; provided, corporations may be formed without par value to the shares of their authorized capital stock, in each of which such cases, in lieu of the foregoing requirements of this subdivision of this section, it shall be stated: The amount or number of shares of authorized capital stock to be issued without par value; the number of shares actually subscribed, and the amount subscribed therefor, which shall not be less than two thousand shares, and if there be more than one class of stock created by the certificate of incorporation, the description of the classes so created, and the amount of each class subscribed, and the amount paid therefor; and upon the organization of any corporation without par value to the shares of its capital stock, the board of directors may, from time to time, fix the consideration for which any and all shares, except shares subscribed as aforesaid, and the terms under which the respective classes of stock, if there shall be more than one class of stock so created, shall be issued and held; and the consideration or the *201terms so fixed, in the absence of fraud, shall be binding and conclusive, and any shares issued upon compliance with such terms, or upon payment of the consideration so fixed, or the amount subscribed as aforesaid, shall be held to be fully paid; and provided, that corporations without par value to their shares formed as aforesaid shall pay to the secretary of state, for the use of the state, the following fees and taxes: For the certificate or articles of incorporation, one hundred dollars, where such shares do not exceed one hundred thousand shares, and ten cents for each one thousand shares or fraction thereof in addition thereto; and for filing other papers relative to incorporation, such further fees and taxes shall be charged and paid as are now or may hereafter be provided by law; provided, however, that the provisions of this paragraph shall not apply to corporations not for profit, for which it is desired to have no capital stock; in case any such corporation desires to have no capital stock it shall be so stated, and the conditions of membership shall be also stated.”
By section 3 of the act (3 Rev. Laws, p. 2672, sec. 1107) it is expressly made the duty of the secretary of state, if the certificate or articles of incorporation are not in the form prescribed by section 4 of the act, to return the same for correction. .It is obvious that there is no express provision authorizing a corporation to be formed having shares of capital stock with par value and also shares of capital stock without par value. If the intent to empower a corporation to’ have both can be ascertained, it must therefore necessarily appear by implication. Where is there any language in the paragraph that will serve as a basis for such an implication ? The first part of the paragraph in unmistakable terms requires that all of the shares of capital stock of a corporation must have a par value. The par value of each must be set forth in the certificate or articles of incorporation. Such has been the requirement of the paragraph ever since the passage of the original act in 1903. The first proviso of the paragraph, which is the result of the amendment of 1923, clearly provides for the formation of corporations without par value to the *202shares of their capital stock. But its terms cannot be construed to authorize forming of a corporation which designates in its certificate or articles of incorporation both shares of capital stock with par value and without par value. It provides that the matters to be set forth in the articles of incorporation of corporations shall be in lieu of those required to be stated in the articles of incorporation of a corporation having a par value to its shares of capital stock as provided by the first part of the paragraph. The term “in lieu” is not equivocal in meaning, and clearly contemplates that the matters designated in the first part of the paragraph are no part of those required to be stated in the articles of incorporation by the first proviso. The latter are to be set forth in the articles in the place of the former.
Now, as to the scope of the first proviso: It reads in part, as we have heretofore set forth:
“Corporations may be formed without par value to the shares of their authorized capital stock, in each of which cases, in lieu of the foregoing requirements of this subdivision of this section it shall be stated. * * * ”
This language seems unambiguous. To what does it allude? Unquestionably to the shares of authorized capital. It does not say a “portion” of the shares. It alludes to the shares, which means “all of the shares.” Again quoting further from the proviso:
“Upon the organization of any corporation without par value to the shares of its capital stock. * * * ”
What was the legislature dealing with by the terms of the language quoted ? It was the organization of a corporation “without par value to the shares of its capital stock.” By “its capital stock” it clearly referred to “all” of the capital stock. Quoting from the second proviso of the paragraph:
“ * * * And provided, that corporations without par value to their shares formed as aforesaid, shall pay to the secretary of state, for the use of the state, the following fees and taxes. * * * ”
To what does “their shares” allude? Clearly to the entire capitalization. It cannot refer to a corporation such as this, in whose behalf it is sought to have the *203writ issue, for a part of its capital stock admittedly has a par value. The fourth paragraph of section 4 and section 10 permit corporations to create two or more classes of stock and it is insisted that par-value stock and nonpar-value stock are included in the term “class of stock” found in the first proviso. In this connection it must be noted that the provision for more than one class of stock is made in the first part of paragraph 4, which from the time of its enactment has expressly limited corporations to shares of capital stock of par value only. So, in respect to the language relied on by relators employed in section 10 of the act, which empowers corporations “to create two or more kinds of stock of such classes, with such designations, preferences, and voting powers or restrictions or qualifications thereof as shall be stated and expressed in the certificate or articles of incorporation or in any amendment or certificate of amendment thereof,” this language has been in the corporation act since the beginning, and could not possibly have had reference to a classification of stock then unknown to the corporation law. The issuance of nonpar-value stock by a corporation was not authorized by the statute of any state prior to 1912. Thompson on Corporations (2d ed.), Cumulative Supplement. It is not to be presumed that the legislature intended to give the term “classes of stock” a broader scope in the first proviso of section 4 than in other parts of the act.
As the articles of incorporation under consideration are not in the form prescribed By said paragraph 4 of section 4 of the corporation law, it was the duty of the secretary of state to- return the same for correction.
The proceedings must be dismissed.
It is so ordered.